Fourth Court of Appeals
                                San Antonio, Texas
                                      October 30, 2015

                                    No. 04-14-00374-CR

                                    Luis Arnaldo BAEZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR6881
                      Honorable Philip A. Kazen, Jr., Judge Presiding


                                      ORDER

       Appellant’s extension of time to file their motion for rehearing is GRANTED. Time is
extended to November 30, 2015.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2015.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court